Citation Nr: 0328892	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-09 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a thoracic spine 
disorder, including as secondary to service-connected 
shell fragment wounds of the abdomen with penetration of 
the liver and injury to muscle group XIX.

3.  Entitlement to service connection for a lumbar spine 
disorder, including as secondary to service-connected 
shell fragment wounds of the abdomen with penetration of 
the liver and injury to muscle group XIX. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from November 1965 until October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
service connection for hearing loss.

This matter also arises from an October 2001 rating decision 
wherein the RO denied entitlement to service connection for 
thoracic and lumbar spine disorders, including as secondary 
to service-connected shell fragment wounds of the abdomen.  

The veteran presented oral testimony at a personal hearing in 
April 2003 before the undersigned Veterans Law Judge sitting 
at the RO.  A copy of the hearing transcript was attached to 
the claims file.

The Board notes that in November 2001 the veteran submitted a 
claim of entitlement to service connection for thoracic and 
lumbar spine disorders as secondary to shell fragment wounds 
of the back.  In addition, at the April 2003 hearing, the 
veteran felt that the issue was more appropriately expressed 
as service connection for thoracic spine and lumbar spine 
disorders as secondary to a fragment wound to the back.  



The Board notes, however, that the veteran is not service 
connected for residuals of a shell fragment wound to the 
back.  Accordingly, it appears that he has raised a new claim 
of entitlement to service connection for residuals of a 
fragment wound to the back.  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for clarification, initial 
consideration, and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  

The issue of entitlement to service connection for hearing 
loss and for a lumbar spine disorder as secondary to service-
connected shell fragment wounds of the abdomen is addressed 
in the remand portion of this decision.


FINDINGS OF FACT

1.  A chronic acquired thoracic spine disorder was not shown 
in active service, nor was an osteoarthritic disorder thereof 
shown disabling to a compensable degree during the first 
post-service year.  

2.  The competent, probative medical evidence of record 
establishes that the veteran does not have a thoracic spine 
disorder which is linked to his active military service on 
any basis, or causally related to a service-connected 
disability.


CONCLUSION OF LAW

A thoracic spine disorder was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
during such service; nor is one proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records show that the veteran was injured in 
March 1967 in Vietnam when hit by hostile explosion while in 
base camp.  He suffered a fragment wound of the abdomen with 
perforation of the left lobe of the liver without artery or 
nerve involvement.  Exploratory laparotomy at the 3rd 
Surgical Hospital in Vietnam revealed the rest of abdominal 
contents were intact.  The surgeon elected not to close a 
small entrance wound because of proximity to the drain site.  
After recovery, in July 1967 he was returned to duty without 
limitation.  

He complained of back and abdominal pain in August 1967 with 
a history of abdominal surgery in March 1967.  He was seen 
for a surgical consultation and the report indicates there 
were painful wires in the upper portion of the abdominal scar 
which were to be removed.  Otherwise there were no 
complaints, findings, or diagnosis of a thoracic spine 
disability.  At the separation examination in October 1967 
the veteran denied back trouble of any kind.  The clinical 
evaluation was normal for the spine.  

The veteran's initial VA Compensation and Pension (C&P) 
examination in December 1967 noted the absence of any 
pathology of the spine.  Clinical findings noted the entrance 
of a penetrating shrapnel fragment into the chest at the 
lower mid-axillary line, right.  The post-operative drainage 
scar was located 2 inches above the right iliac crest.  

In July 2001 the veteran filed a claim to include entitlement 
to service connection for a thoracic spine disorder as 
secondary to his service-connected residuals of shell 
fragment wound of the abdomen with injury of muscle group XIX 
and penetration of liver.  With his claim he submitted a copy 
of an October 2000 magnetic resonance imaging (MRI) study.

In October 2001 the RO, in pertinent part, denied entitlement 
to service connection for a thoracic spine disorder as 
secondary to service-connected wounds of the abdomen.  The 
veteran was notified of the decision in October 2001.  He 
submitted a notice of disagreement in November 2001 and 
requested review by a Decision Review Officer.  

The veteran was afforded a C&P examination of the spine in 
June 2002.  The examiner noted that the claims file, x-rays 
of the lumbar spine and thoracic spine and the October 2000 
private MRI were available for review.  The examiner recorded 
that while the veteran was on active duty in Vietnam in March 
1967, he was hit by a land mine in the right flank area and 
sustained some fragments which hit his liver.  He underwent 
removal of the fragments, irrigation and debridement times 
two with an open laparotomy.  

Post service he worked as an office worker for several years 
and then as a firefighter from 1974 to the present.  Over the 
past several years he noticed increasing immobility and 
discomfort in the right posterior aspect of his back, more of 
muscular type symptoms.  After straining his back 
approximately three years earlier, he sought treatment and 
had an MRI at that time.  Work-up for infection was negative.  
The blood work ruled out an active infectious process.  

He did not have midline tenderness in his back area.  His 
pain was mostly in the flank area.  The veteran described his 
symptoms and did not have any specific complaints about his 
thoracic spine.  His discomfort was more on his right flank 
side.  Clinical findings included slightly limited range of 
motion due to the muscularity problem on his right side.  

The thoracic spine x-ray films did not show any evidence of 
abnormality.  

The assessment was muscular fibrosis, scarring, and some 
weakness of the oblique muscles related to his original shell 
fragment wound to the right flank area.  The VA examiner 
noted that the region where the veteran had discomfort and 
loss of motion was directly correlated towards the entry 
wound which was from shell fragment wound and was definitely 
related to his original injury.  
The veteran testified in April 2003 as to the injury incurred 
in service for which he is service-connected.  He described 
the symptoms related to that injury.  He had been told that 
he had a torn muscle that should be attached to the spine and 
couldn't be repaired.  He experienced pain at that site.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

A veteran will be paid VA compensation benefits for a 
disability caused by a disease or injury incurred or 
aggravated by active military service during wartime.  See 38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995).

If not shown during service, service connection may 
nevertheless be granted for presumptive disease such as 
osteoarthritis if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.


A veteran who served in military service is presumed to be in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service preexisted service will 
rebut this presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  

The CAVC has held that the "term 'service connection', is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation of [a] disease or injury in service, rather than 
to the legal standard for entitlement to payments for 
disability."  See Velez v. West, 11 Vet. App. 148, 153 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  

However, the law does not create a presumption of service 
connection, and there must still be competent medical 
evidence relating the claimed disability to service where the 
question involves medical causation or diagnosis, such as in 
the instant case.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  


Analysis

Preliminary Matter: Duties to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions). 

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  

The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001), overruled in 
part on other grounds, Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

The present claim was filed after the enactment of the VCAA.  
Accordingly, the VCAA is clearly applicable.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).   

In August 2001 the veteran was notified by letter of the new 
notice and development requirements for VA pursuant to the 
provisions of the VCAA.  

The RO provided the appellant a copy of the applicable 
October 2001 rating decision and forwarding letter dated in 
October 2001 that in combination notified him of the basis 
for the decision reached.  The RO also provided the appellant 
a statement of the case in July 2002 that included a summary 
of the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  

The veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  He has presented testimony at a personal 
hearing.  The veteran was afforded a VA medical examination.  
There is no indication in the record, from either the veteran 
or his representative, of any additional relevant records 
which are available and which VA has failed to obtain.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003). 


Service Connection

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the inservice findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he has a thoracic spine disorder as 
secondary to service-connected shell fragment wounds of the 
abdomen; however, the service medical records at the time of 
the injury do not show any complaints or findings of a 
thoracic spine disorder.  Some months after the injury the 
veteran did complain of back and abdominal pain; however, 
that apparently was due to wires in the upper abdominal scar 
which were then removed.  The separation examination was 
negative for a thoracic spine disorder.  

The VA C&P examination in December 1967 was also negative for 
a thoracic spine disorder.  

The report of the private October 2000 MRI does not show any 
findings or diagnosis for the thoracic spine.  

Although the veteran claimed in his substantive appeal in 
mid-July 2002 that his case was not decided correctly because 
VA never gave him an examination of his right side where the 
entry wound is, the report of the VA July 2002 C&P 
examination contains clinical findings pertaining to the 
right flank.  In addition, the Board notes that based on the 
examination findings, in a late July 2002 rating decision, 
the RO increased to 30 percent the evaluation of residuals of 
shell fragment wounds of the abdomen with injury of muscle 
group XIX effective July 2001.

At the June 2002 VA examination, no evidence of abnormality 
of the thoracic spine was shown on x-ray films.  There was no 
diagnosis of a thoracic spine disorder.  An osteoarthritic 
process of the thoracic spine is not shown by the evidence of 
record, muchless disabling to a compensable degree during the 
first post-service year.

Because the veteran has failed to establish proof of a 
current diagnosis or disorder of the thoracic spine, the 
Board finds that his claim of entitlement to service 
connection for a thoracic spine disability must be denied.  
Service connection is not warranted because the probative 
evidence does not show that the veteran has a current 
disorder of the thoracic spine.  See Hickson, supra.


The veteran's own opinion and statements that he has a 
current disorder of the thoracic spine as secondary to 
service-connected shell fragment wounds of the abdomen are 
not competent evidence in this case.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disorder involving the thoracic spine.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a thoracic spine 
disorder to include as secondary to service-connected shell 
fragment wounds of the abdomen.  Gilbert, supra.


ORDER

Entitlement to service connection for a thoracic spine 
disorder, including as secondary to service-connected shell 
fragment wounds of the abdomen is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).

While the veteran has been afforded the benefit of a VA 
examination of the spine, such examination did not include a 
medical opinion addressing whether the lumbar spine 
disorder(s) shown on x-rays is/are related to the service-
connected shell fragment wounds of the abdomen, with 
penetration of the liver and injury to muscle group XIX, as 
requested by the RO and required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  Accordingly, a supplemental 
medical opinion is required.  

The veteran, who, according to his DD Form 214, has received 
the Combat Infantryman Badge, claims that he was exposed to 
acoustic trauma in service and now has hearing loss related 
to service.  The veteran should be afforded a VA Compensation 
and Pension audiological examination.  

In a recent decision, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.   

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate each of his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should send the claims 
folder to the University Drive VA Medical 
Center, Pittsburgh, Pennsylvania for 
review by the VA doctor who examined the 
veteran on June 15, 2002.  The examiner 
must annotate the report that the claims 
file was in fact made available for 
review.  The VA examiner must be 
requested to review the claims file and 
to furnish a supplemental opinion as to 
whether it is at least as likely as not 
that any or all of the lumbar spine 
disorders shown on the October 2000 MRI 
and the June 2002 x-rays are secondary to 
the service-connected shell fragment 
wounds of the abdomen with penetration of 
the liver and injury to muscle group XIX 
and/or exploratory surgery at the time of 
the injury. 

All findings should be reported in detail 
with a complete rationale for all 
opinions offered.  The determination as 
to whether an additional examination is 
necessary is left to the VA examiner. 

4.  If the examining physician is no 
longer available, the VBA AMC should 
forward this request for a supplemental 
opinion (with the deferred examination 
option) to a second doctor specializing 
in orthopedic disorders.  

5.  The VBA AMC should request additional 
identifying information from the veteran 
regarding an examination of his ears in 
Oakland, California shortly before 
departure for Vietnam.  Based on 
information supplied by the veteran, the 
VBA AMC should request the medical 
records.   

6.  The veteran should be afforded a VA 
audiological C&P examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
each examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The VBA AMC should include the following 
information in the request:  

The veteran claims that exposure to 
acoustic trauma in service caused his 
current hearing loss.  He claims that a 
rifle discharged unexpectedly at a firing 
range in "AIT" and he did not have any 
earplugs.  He also was exposed to loud 
noises from mortars while he was in 
Vietnam.  

The examiner should address the following 
questions:  

1) If the veteran has hearing loss as 
shown by his audiogram, is it consistent 
with (a) noise induced hearing loss, or 
(b) hearing loss from some other cause?  

(2)  If the veteran's current hearing 
loss, if any, is noise induced, in view 
of his reported in-service noise 
exposure, is it at least as likely as not 
that current hearing loss was caused by 
in-service noise exposure?  

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for hearing loss and 
for a lumbar spine disorder, including as 
secondary to service-connected shell 
fragment wounds of the abdomen with 
penetration of the liver and injury to 
muscle group XIX.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination without good 
cause shown may adversely affect the outcome of his claims 
for service connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



